DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 05/04/2021 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by citing the new prior art of reference initiated by the Examiner.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 7-12, 15-16, and 18-22, 25-29 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2, in view of Saptharishi et al. (US20160042640A1) (hereinafter Saptharishi) and further in view of DING et al. (US20180025229A1)  (hereinafter DING) and further in view of Suzuki (US20100013977A1)  (hereinafter Suzuki).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

Claims 13-14, 17, and 30-31 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2, in view of Saptharishi et al. (US20160042640A1) (hereinafter Saptharishi) and further in view of DING et al. (US20180025229A1)  (hereinafter DING) and further in view of Suzuki (US20100013977A1)  (hereinafter Suzuki) and further in view of CITERIN (US20170177946A1)  (hereinafter CITERIN). Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Instant Application: 16/183,371
Patent: US9412268B2
Patent: US9412269B2
Patent: US9449398B2
Patent: US9449510B2
1. A method comprising:
receiving a selection of a portion of a field of view of a primary video stream that surrounds an object of interest, the object of interest being initially stationary within the portion of the field of view of the primary video stream; identifying an object of interest within the portion that has been selected;
detecting, in the selected portion, an event associated with the object of interest the event comprising the object of interest changing from being stationary in the portion of the field of view of the primary video stream to moving the portion of the field of view of the primary video stream; and
in response to detecting the event, initiating a secondary video stream having a field of view that comprises the selected portion and adjusting the field of view of the secondary video stream so as to track movement of the object of interest.
    1. A method of monitoring one or more vehicles passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the one or more vehicles represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone, the detection zone comprising a specified region of vehicle travel; signaling an occurrence of an event when the one or more tracked vehicles is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side; performing a count of the one or more vehicles; and using the count of vehicles to monitor vehicle traffic patterns in the specified region.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data, the object of interest corresponding to image pixels in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side, wherein the video analytics determines whether the object of interest enters or leaves the detection zone by determining whether an image pixel representing the object of interest is present in the detection zone.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data; configuring a detection zone within the area, the detection zone having at least two sides; signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on one side and ending when the tracked object of interest leaves the detection zone from a different side; and determining a direction the tracked object of interest traveled through the detection zone by determining which side of the detection zone the tracked object of interest entered and which side of the detection zone the tracked object exited.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the object of interest represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event only when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side and not signaling the occurrence of the event if the tracked object of interest entered or exited the detection zone in another manner. 
13. The method of claim 1, further comprising:
determining that the object of interest has exited a maximum field of view of the primary video stream;
generating one or more signatures of the object of interest;
generating one or more signatures of one or more identified objects in one or more other video streams;
comparing the one or more signatures of the one or more identified objects with the one or more signatures of the object of interest to generate similarity scores for the one or more identified objects; and
based on the similarity scores, initiating one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects.
    1. A method of monitoring one or more vehicles passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the one or more vehicles represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone, the detection zone comprising a specified region of vehicle travel; signaling an occurrence of an event when the one or more tracked vehicles is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side; performing a count of the one or more vehicles; and using the count of vehicles to monitor vehicle traffic patterns in the specified region.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data, the object of interest corresponding to image pixels in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side, wherein the video analytics determines whether the object of interest enters or leaves the detection zone by determining whether an image pixel representing the object of interest is present in the detection zone.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data; configuring a detection zone within the area, the detection zone having at least two sides; signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on one side and ending when the tracked object of interest leaves the detection zone from a different side; and determining a direction the tracked object of interest traveled through the detection zone by determining which side of the detection zone the tracked object of interest entered and which side of the detection zone the tracked object exited.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the object of interest represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event only when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side and not signaling the occurrence of the event if the tracked object of interest entered or exited the detection zone in another manner. 
17. The system of claim 16, wherein the one or more processors and the memory are comprised in the camera.
    1. A method of monitoring one or more vehicles passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the one or more vehicles represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone, the detection zone comprising a specified region of vehicle travel; signaling an occurrence of an event when the one or more tracked vehicles is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side; performing a count of the one or more vehicles; and using the count of vehicles to monitor vehicle traffic patterns in the specified region.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data, the object of interest corresponding to image pixels in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side, wherein the video analytics determines whether the object of interest enters or leaves the detection zone by determining whether an image pixel representing the object of interest is present in the detection zone.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track an object of interest represented in the video data; configuring a detection zone within the area, the detection zone having at least two sides; signaling an occurrence of an event when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on one side and ending when the tracked object of interest leaves the detection zone from a different side; and determining a direction the tracked object of interest traveled through the detection zone by determining which side of the detection zone the tracked object of interest entered and which side of the detection zone the tracked object exited.
    1. A method of monitoring whether an object of interest is passing through an area within a field of view of a scene observed by a video camera, the method comprising: receiving video data representing the field of view of the scene observed by the video camera; using video analytics to track the object of interest represented in the video data; configuring a detection zone within the area, the detection zone including an entrance side and an exit side positioned opposite to each other and thereby defining opposite sides of the detection zone; and signaling an occurrence of an event only when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters the detection zone on the entrance side and ending when the tracked object of interest leaves the detection zone from the exit side and not signaling the occurrence of the event if the tracked object of interest entered or exited the detection zone in another manner. 


Referring to claims 1, although conflicting patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2 do not explicitly disclose what’s claimed in instant application 16/183,371, “…that surrounds an object of interest, the object of interest being initially stationary within the portion of the field of view of the primary video stream …the event comprising the object of interest changing from being stationary in the portion of the field of view of the primary video stream to moving the portion of the field of view of the primary video stream  … and in response to detecting the event, initiating a secondary video stream having a field of view that comprises the selected portion and adjusting the field of view of the secondary video stream so as to track movement of the object of interest.”
However, in the same field of endeavor Saptharishi, DING and Suzuki disclose “…that surrounds an object of interest, the object of interest being initially stationary within the portion of the field of view of the primary video stream …the event comprising the object of interest changing from being stationary in the portion of the field of view of the primary video stream to moving the portion of the field of view of the primary video stream  … and in response to detecting the event, initiating a secondary video stream having a field of view that comprises the selected portion and adjusting the field of view of the secondary video stream so as to track movement of the object of interest.” [Saptharishi: Para 0028, 0053, 0087, and DING: Para 0032-0039 and Suzuki: Fig.4, 6, Para 0049, also refer to Para 0066]
Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by conflicting patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2 add the teachings of Saptharishi, DING and Suzuki as above, in order to in order to check a detail of a subject being a tracking object more rapidly and easily. [Suzuki: Para 0006]

Claims 15, 16, and 19 are analogues to claim 1.  Therefore, at least for this reason claims 15, 16, and 19 are is rejected similarly to claim 1 above.

Regarding dependent claims 2-4, 6-12, 18 and 20-22, 25-29, Claims 2-4, 6-12, 18 and 20-22, 25-29 correspond to claim 1 of conflicting patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2 and obvious over Saptharishi, DING and Suzuki 


Referring to claims 13, and 17 although conflicting patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2 do not explicitly disclose what’s claimed in instant application 16/183,371, “…determining that the object of interest has exited a maximum field of view of the primary video stream; generating one or more signatures of the object of interest; generating one or more signatures of one or more identified objects in one or more other video streams; comparing the one or more signatures of the one or more identified objects with the one or more signatures of the object of interest to generate similarity scores for the one or more identified objects; and based on the similarity scores, initiating one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects.” and “…wherein the one or more processors and the memory are comprised in the camera.”
However, in the same field of endeavor CITERIN discloses “…determining that the object of interest has exited a maximum field of view of the primary video stream; generating one or more signatures of the object of interest; generating one or more signatures of one or more identified objects in one or more other video streams; comparing the one or more signatures of the one or more identified objects with the one or more signatures of the object of interest to generate similarity scores for the one or more identified objects; and based on the similarity scores, initiating one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects.” and “…wherein the one or more processors and the memory are comprised in the camera.” [Fig. 1, 3, 4a, 5, 12 and associated text, Para 0028, 0097, 0168, 0040-0041, 0052, 0067, 0073, 0080-0094, 0105, 0122-0125, 0127, 0130-0133, 0177-0179, 0186, 0195, 0206-0209, 0213-0127, 0219, 0224]. Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by conflicting patent: US9412268B2, US9412269B2, US9449398B2 and US9449510B2 add the teachings of Saptharishi, DING and CITERIN as above, in order to improve the re-identification efficiency and improve the accuracy of the re-identification result. [CITERIN: Para 0042, 0226]

Claims 14, 30 and 31 are analogues to claim 13.  Therefore, at least for this reason claims 14, 30 and 31  are is rejected similarly to claim 13 above.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-4, 7-12, 15-16, 18-22, 25-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al. (US20160042640A1) (hereinafter Saptharishi) and further in view of DING et al. (US20180025229A1)  (hereinafter DING) and further in view of Suzuki (US20100013977A1)  (hereinafter Suzuki).

Regarding Claim 19, Saptharishi meets the claim limitations as follows:
A method comprising:
displaying, on a display, a field of view of a primary video stream; [i.e. video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display; Fig. 1, Para 0031] 
receiving, via a user input device, a selection of a portion (i.e. detection zone) of the field of view [i.e. input device 160 may be a mouse, and a user may indicate a boundary of the detection zone by using the mouse to drag a cursor along the boundary over an image of the scene observed by camera 110.; Para 0032, 0092, and after a detection zone boundary is defined, video analytics 132 may provide at its output a graphical representation of the boundary over the video image displayed by output device 150; Para 0092] that surrounds an object of interest, the object of interest being initially stationary within the portion of the field of view of the primary video stream; [i.e. an object may be considered to be of interest based on whether the object is stationary; Para 0053, a virtual beam can be localized around a piece of hospital equipment … as soon as the equipment is stationary and in the view of a camera, such as camera 110, the virtual beam surrounding it can again become active.; Para 0087]
identifying the object of interest within the portion that has been selected (i.e. detection zone); [i.e. The identifier label may be created by video analytics 132 when the object of interest is first identified…and Bounding box coordinates may identify a boundary around the object of interest in a video frame; Para 0058, further discloses an object of interest may be tracked based on one or more criteria, including criteria corresponding to characteristics of the object, and video analytics 132 can recognize or identify an object, that may include human beings, vehicles, animals, or of suspicious or unknown type; Para 0052]
detecting (i.e. signaling), in the selected portion (i.e. detection zone), an event associated with the object of interest [i.e. When video analytics 132 detects an event … video analytics 132 generates metadata that correspond to the event or object of interest and supplies the metadata to rules based engine 142. Rules based engine 142 includes rules that associate events or objects of interest, specified in the metadata, to specific actions to be taken.; Para 0036, a virtual beam can be localized around a piece of hospital equipment to detect and create a video record whenever someone touches the equipment. In one embodiment, if the equipment is moved, which is quite common in hospitals, then as soon as the equipment is stationary and in the view of a camera, such as camera 110, the virtual beam surrounding it can again become active. The localized beam can be configured to detect a person approaching or leaving the equipment. A detection event can cause a video clip to be recorded and stored in local storage 134 or mass storage 120.; Para 0087, and system can create real-time metadata records of events, such as equipment being approached or moved; Para 0088]… and
Saptharishi does not explicitly disclose the following claim limitations:
… the event comprising the object of interest changing from being stationary in the portion of the field of view of the primary video stream to moving the portion of the field of view of the primary video stream; …
However, in the same field of endeavor DING discloses the deficient claim limitations, as follows:
… the event comprising the object of interest changing from being stationary in the portion of the field of view of the primary video stream to moving the portion of the field of view of the primary video stream; [i.e. pre-defined events may include: stationary objects moving and When the user selects "stationary objects moving" from the pre-defined events, the target image may be an image in which a change happening to a stationary object in the monitored target area; Fig. 1-3, Para 0032,  and If an abnormal event is included, then the image corresponding to the data frame may be determined and generated as a target image; Fig. 1-3, Para 0033, and a target terminal is controlled to output an alert message, which at least includes the target image.; Fig. 1-3, Para 0034 and Specific ways of displaying the target image are not limited; Fig. 1-3, Para 0049] …
Saptharishi discloses tracking object of interest within a defined detection zone and a detection zone is activated around a stationary object and monitoring activities surrounding the stationary object and system can create real-time metadata records of events, such as equipment being approached or moved. DING discloses a pre-defined events that may include stationary objects moving and when an event occurs, then an alert message is generated, which includes the target image which is displayed and Specific ways of displaying the target image are not limited. Therefore, when the teaching of DING, predefined event includes monitoring the stationary object moving, is included with the teachings of Saptharishi, would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Saptharishi add the teachings of DING as above, in order to monitor the stationary objects moving. [DING: Para 0032]
in response to detecting the event, initiating, on the display, a …. video stream having a field of view that comprises the selected portion. [i.e. stream HiQ or LowQ video data from output device 150 to a user; generate and send from output device 150 to a user a short video clip file of the event of interest; send an alert (e.g., instructions to generate one or both of a visual display and an audible sound) from output device 150 to a user or a user may define the following rule: when a human being crosses a detection zone from one side to the other side, store in local storage 134 HiQ video data representing the intrusion, provide to a user by an output device 150 such as a pager an alert of the intrusion, generate a short video clip of the intrusion and send the video clip to output device 150 such as a display, and video analytics 132 can detect various … events, a wide variety of rules may be defined by a user; Para 0036, and Camera 110 may be capable of producing different quality levels for different portions of a field of view within a video frame. For example, camera 110 may generate HiQ quality video data representing an object of interest, e.g. a person, in the field of view while simultaneously generating LowQ video data representing background scene images of the field of view. As described further herein, video analytics 132 is used to differentiate between objects of interest and background images of the field of view.; Para 0028] and …
Saptharishi and DING do not explicitly disclose the following claim limitations:
… a secondary video stream having a field of view that comprises the selected portion. …
… adjusting, on the display, the field of view of the secondary video stream so as to track movement of the object of interest.
However, in the same field of endeavor Suzuki discloses the deficient claim limitations, as follows:
… a secondary video stream (i.e. tracking object checking image) having a field of view that comprises the selected portion. [i.e. The tracking object checking image is an image partially enlarging a subject being a tracking object… In FIG. 4, a partial enlarged image C1 of the person P1 being the tracking object is the tracking object checking image… creating the tracking object checking image in addition to the through image (i.e. a primary video).; Para 0029, and when the tracking object checking image is displayed to overlap with the through image, it may be overlapped by an embedding synthesis or by an addition synthesis. When it is overlapped by the embedding synthesis, display accuracy improvement of the tracking object checking image can be achieved. Besides, when it is overlapped by the addition synthesis, it is possible to continuously display all of the through image.; Para 0030, and controlling unit 12 displays the tracking object checking image at the position where it does not overlap with a tracking object frame. For example, when the subject changes (moves) from a state described in FIG. 4 to become a state illustrated in FIG. 6, the enlarged image C1 illustrated in FIG. 4 and the tracking object frame F1 are overlapped. Accordingly, the controlling unit 12 displays an enlarged image C2 at a position where it does not overlap with the tracking object frame F1 as illustrated in FIG. 6; Fig.4, 6, Para 0049, also refer to Para 0066] …
… adjusting, on the display, the field of view of the secondary video stream (i.e. tracking object checking image) so as to track movement of the object of interest. [i.e. controlling unit 12 displays the tracking object checking image by enlarging or reducing it in accordance with an imaging magnification (including at least one of an optical zoom magnification); Para 0057]
Saptharishi discloses tracking object of interest within a defined detection zone and upon detecting an event displaying stream HiQ or LowQ video data, where HiQ quality video data representing an object of interest, while simultaneously generating LowQ video data representing background scene images of the field of view. DING discloses that displaying the target image is not limited and may be displayed in any other ways appropriate. Suzuki discloses tracking an object in the field of view of the camera and creating the tracking object checking image (i.e. secondary image) in addition to the through image, where tracking object checking image is an image partially enlarging a subject being a tracking object, and the tracking object checking image is displayed to overlap with the through image at the position where it does not overlap with a tracking object frame, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Saptharishi and Suzuki would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Saptharishi and DING add the teachings of Suzuki as above, in order to check a detail of a subject being a tracking object more rapidly and easily. [Suzuki: Para 0006]

Regarding claim 20, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19.
The method of claim 19, wherein the field of view of the secondary video stream corresponds to the selected portion. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 21, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19.
The method of claim 19, wherein receiving the selection of the portion of the field of view  comprises receiving a selection of a boundary defining the portion of the field of view of the primary video stream. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 22, Note the Rejection for claim 19, wherein Saptharishi further discloses
The method of claim 19, further comprising classifying the object of interest.[Para 0035, discloses video analytics may be able to classify an object as a human being, a vehicle, or another type of object and be able to recognize an object when it appears in any portion within the field of view of camera.]

Regarding claim 25, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19.
The method of claim 19, wherein adjusting the field of view comprises one or more of panning the field of view, tilting the field of view, and zooming the field of view. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 26, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19.
The method of claim 19, wherein the secondary video stream is displayed concurrently to display of the primary video stream. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 27, Note the Rejection for claim 19, wherein Saptharishi further discloses
The method of claim 19, further comprising:
receiving, via a user input device, one or more additional selections of portions of the field of view of the primary video stream; [Fig. 2, 4-9, and associated text, Para 0042-0044, 0049, 0066-0067, 0085-0093, discloses defining an additional an entrance and exit area within the detection zone,  or virtual beam associated with the vehicle can be defined to surround the vehicle and virtual beam can follow the object around which the virtual beam is localized.]
identifying one or more additional objects of interest within the one or more portions that have been additionally selected; [Fig. 5-9, and associated text, Para 0072, 0081-0090, discloses count the number of objects of interest that have entered the detection zone by crossing the entrance side., or a second object of interest represented by the video data and different from the first object of interest is tracked. or If the car in which that person arrived is driven away and that person thereafter approaches parked vehicles, the system can treat this behavior as suspicious and alert security guards or if the virtual beam is localized around a person, then triggers an alarm if that person is approached by another person, or the localized beam can be configured to detect a person approaching or leaving the equipment.] and
detecting, in the one or more additional selected potions, one or more additional events associated with the one or more additional objects of interest. [Fig. 5-9, and associated text, Para 0031, 0031, 0072, 0081-0097, discloses if the virtual beam is localized around a person, then triggers an alarm if that person is approached by another person or trigger an event when a number of objects of interest entering the detection zone through the entrance side. alerting an attendant by generating and sending to a user a short video clip file of the event of interest. Or video data from camera may be streamed to output device, such as a video display.]
Saptharishi discloses that it would be a design choice for defining multiple detection zones and multiple areas within detection zones, detecting and tracking multiple objects in detection zones based on the rules and generating the alerts/events and providing or displaying the alerts/events in different ways. Because applicant has not disclosed that having a specific way defining multiple detection zones and specific multiple areas within detection zones, specific detecting and tracking multiple objects in detection zones based on the specific rules and generating the specific alerts/events and specific way providing or displaying the alerts/events, provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any multiple detection zones and multiple areas within detection zones, detecting and tracking multiple objects in detection zones based on the rules and generating the alerts/events and providing or displaying the alerts/events in different ways. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Saptharishi to obtain the invention as specified in the claim.

Regarding Claim 28, Note the Rejection for claim 19 and 27, wherein Suzuki further discloses
The method of claim 27, further comprising, in response to detecting the one or more additional events, initiating, on a display, one or more additional secondary video streams each having a field of view that comprises at least one of the one or more additional selected portions. [i.e. present invention can be similarly applied to a case when plural subjects are the tracking objects. For example, the display of the tracking object checking image described in the present embodiment is very effective when the plural subjects are tracking object candidates, and any of the subjects is to be selected by the user.; Para 0080]

Regarding claim 29, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19 and 27.
The method of claim 27, further comprising, in response to detecting the one or more additional events, adjusting, on the display, the field of view of the secondary video stream so as to track movement of the object of interest and movement of  an additional object of interest within at least  one of the one or more additional selected portions. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19 and 27; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 1-4, 7, 9-12, 15 and 16 the claim(s) recites analogous limitations to claim 19-22, 25-29, 19 and 19 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 1-5, 7, 9-12, 15 and 16, Saptharishi, DING and Suzuki meet the claim limitations as set forth in claim 19-22, 25-29, 19 and 19, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 19-23, 25-29, 19 and 19, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 8, Saptharishi, DING and Suzuki meets the claim limitations as set forth in claim 1.
The method of claim 1, further comprising displaying the secondary video stream. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 18, Note the Rejection for claim 16 and 19, wherein Saptharishi further discloses
The system of claim 16, wherein the camera is configured to transmit over a network the primary video stream to the one or more processors. [Fig. 1, and associated text, Para 0025, discloses video surveillance system may include an interconnection network for connecting camera, mass storage, and computer system to one another.]



Claim 13-14, 17 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al. (US20160042640A1) (hereinafter Saptharishi) and further in view of DING et al. (US20180025229A1)  (hereinafter DING) and further in view of Suzuki (US20100013977A1)  (hereinafter Suzuki) and further in view of CITERIN (US20170177946A1)  (hereinafter CITERIN).

Regarding Claim 30, Note the Rejection for claim 19, wherein Saptharishi, DING and Suzuki do not explicitly disclose the following claim limitations:
The method of claim 19, further comprising:
determining that the object of interest has exited a maximum field of view of the primary video stream;
generating one or more signatures of the object of interest; 
generating one or more signatures of one or more identified objects in one or more other video streams;
comparing the one or more signatures of the one or more identified objects with the one or more signatures of the object of interest to generate similarity scores for the one or more identified objects; and
based on the similarity scores, initiating, on a display, one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects.
However, in the same field of endeavor CITERIN discloses the deficient claim limitations, as follows:
The method of claim 19, further comprising:
determining that the object of interest has exited a maximum field of view of the primary video stream; [Fig. 1, 3, and associated text, Para 0028, 0097, 0168, discloses detecting the object moving from field of view of one camera to other camera]
generating one or more signatures of the object of interest; [Fig. 1, 4a, 5, 12 and associated text, Para 0040-0041, 0052, 0067, 0073, 0122-0125, 0130-0133, 0178, 0207-0209, 0219, 0224, discloses n elements (such as the object features #1 to #n as shown in FIG. 12) representing extracted image-based features of the object, and the object feature #(n+1) representing the estimated relative velocity of the object, where n+1 elements can be thus considered as a unique signature of the object which provides useful information to distinguish the object from the other objects.]
generating one or more signatures of one or more identified objects in one or more other video streams; [Fig. 1, 4a, 5, 12 and associated text, Para 0040-0041, 0052, 0067, 0073, 0122-0125, 0130-0133, 0178, 0207-0209, 0219, 0224, discloses extracting the signature for candidate objects in neighboring cameras.]
comparing the one or more signatures of the one or more identified objects with the one or more signatures of the object of interest to generate similarity scores for the one or more identified objects; [Fig. 1, 4a, 5, 12 and associated text, Para 0177-0179, 0186, 0195, 0213-0127, discloses comparing the features and one of the feature is the relative velocity uses a velocity distribution curve as one of a score for selection. Further, as features are compared to select the target object from the candidate objects, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that a some type of score would be used to select target object.] and
based on the similarity scores, initiating, on a display, one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects.[Fig. 1, and associated text, para 0080, 0094, discloses that the display is used to display video images received from the cameras, further discloses the display data sent may correspond to results of a tracking algorithm, indicating that display would display one or more additional secondary video streams each having a field of view that comprises at least one of the one or more identified objects. Further, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that what is displayed on the display screen is an application specific, thereby it is design choice. Because applicant has not disclosed that specific way of displaying the alerts/events provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with displaying the alerts/events in any different ways. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of CITERIN to obtain the invention as specified in the claim.]
Saptharishi, DING and Suzuki discloses the surveillance and tracking system to define the area of interest to be monitored and identify the objects and their entry and exit and display the tracking results as per application requirements. CITERIN discloses a surveillance and tracking system which consist of multiple cameras, identifying the objects with their signatures and tracks them from one camera to next and displays the tracking results to the display device. Further, Saptharishi discloses what is displayed on the display screen is an application specific, thereby it is design choice. Further, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that what is displayed on the display screen is an application specific, thereby it is design choice. Because applicant has not disclosed that specific way of displaying the alerts/events provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with displaying the alerts/events in any different ways. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of CITERIN to obtain the invention as specified in the claim.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Saptharishi, DING and Suzuki add the teachings of CITERIN as above, in order to improve the re-identification efficiency and improve the accuracy of the re-identification result. [CITERIN: Para 0042, 0226]

Regarding claim 31, Saptharishi, DING, Suzuki and CITERIN meet the claim limitations as set forth in claim 30.
The method of claim 19, further comprising:
prior to the object of interest exiting a maximum field of view of the primary video stream, determining one or more of a speed of the object of interest, a direction of travel of the object of interest, and one or more signatures of the object of interest; determining that the object of interest has exited the maximum field of view; in response to determining that the object of interest has exited the maximum field of view, identifying the object of interest in another video stream based on one or more of: a speed of an object in the other video stream, a direction of travel of an object in the other video stream, and one or more signatures of an object in the other video stream; and initiating, on the display, an additional secondary video stream having a field of view that comprises the identified object of interest. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 30; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 13 and 14 the claim(s) recites analogous limitations to claim 30 and 31 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 13 and 14, Saptharishi, DING, Suzuki and CITERIN meet the claim limitations as set forth in claim 30 and 31, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 30 and 31, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 17, Note the Rejection for claim  16 and 19, wherein CITERIN further discloses
The system of claim 16, wherein the one or more processors and the memory are comprised in the camera. [Fig. 2, 4b, and associated text, Para 0082-0094, 0105, 0125, 0127, 0206, 0209, discloses the processing module and memory are embedded in the camera.] 



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20160110999 A1 related to METHODS AND SYSTEMS FOR PARKING MONITORING WITH VEHICLE IDENTIFICATION.
US 20190066517 A1 related to METHOD AND SYSTEM FOR IDENTIFYING LOCATION OF A PARKED VEHICLE.
US 20050093977 A1 Display apparatus and computer program.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488